DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claims 1 and 11, the prior art of record, whether taken alone or in combination does not expressly teach, suggest or render obvious the limitation “wherein the excitation light beam is transmitted to the wavelength conversion module via the light combining device only after being reflected by the at least one filter area of the filter 
Regarding Claim 3, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the dichroic portion and the reflection portion are disposed on the same device, wherein the excitation light beam passing through the dichroic portion is transmitted to the wavelength conversion module through being reflected by the at least one filter area and the reflection portion in sequence, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion and the reflection portion. These limitations in combination with the other limitations of claim 3 renders the claim non-obvious over the prior art of record.
Regarding Claim 4, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the dichroic portion and the reflection portion are separated from each other, and the dichroic portion is located between the reflection portion and the wavelength conversion module, wherein the excitation light beam passing through the dichroic portion passes through the dichroic portion, is reflected by the reflection portion, passes through the dichroic portion again, and is then transmitted to the wavelength conversion module in sequence after being reflected by the at least one filter area, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion.
These limitations in combination with the other limitations of claim 4 render the claim non-obvious over the prior art of record.
Regarding Claim 5, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the at least one filter area comprises a first color filter area and a second color filter area, and the illumination system further comprises: a first color supplementary light source and a dichroic device, the first color supplementary light source provides a first color light beam; the dichroic device is disposed on the transmission path of the excitation light beam emitted from the excitation light source and on a transmission path of the first color light beam emitted from the first color supplementary light source, and the excitation light beam emitted from the excitation light source and the first color light beam emitted from the first color supplementary light source are transmitted to the light combining device through the dichroic device, wherein the first color filter area cuts into a transmission path of the first color light beam transmitted from the light combining device when the first color supplementary light source provides the first color light beam, and the first color supplementary light source is turned off when the light passing-through area or the second color filter area cuts into the transmission path of the excitation light beam transmitted from the light combining device, wherein the light combining device comprises a dichroic portion and a reflection portion, the dichroic portion is disposed on transmission paths of the excitation light beam and the first color light beam transmitted from the dichroic device, the dichroic portion allows the excitation light beam and the first color light beam transmitted from the dichroic device to pass through, the first color filter area of the filter module allows at least a portion of the first color light beam to pass through and reflects light beams of remaining colors, and the reflection portion is 
These limitations in combination with the other limitations of claim 5 render the claim non-obvious over the prior art of record.
Regarding Claim 9, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the at least one filter area comprises a first color filter area and a second color filter area, and the illumination system further comprises a first color supplementary light source and a dichroic device, the first color supplementary light source provides a first color light beam; the dichroic device is disposed on the transmission path of the excitation light beam emitted from the excitation light source and on a transmission path of the first color light beam emitted from the first color supplementary light source, and the excitation light beam emitted from the excitation light source and the first color light beam emitted from the first color supplementary light source are transmitted to the light combining device through the dichroic device, wherein the first color filter area cuts into a transmission path of the first color light beam transmitted from the light combining device when the first color supplementary light source provides the first color light beam, the first color supplementary light source is turned off when the light passing- through area or the second color filter area cuts into the transmission path of the excitation light beam transmitted from the light combining device, and the light combining device comprises a dichroic portion, the dichroic portion is disposed on transmission paths of the excitation light beam and the first color light beam transmitted from the dichroic device and reflects the excitation light beam and the first color light beam transmitted from the dichroic 
These limitations in combination with the other limitations of claim 9 render the claim non-obvious over the prior art of record.
Regarding Claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the dichroic portion and the reflection portion are disposed on the same device, wherein the excitation light beam passing through the dichroic portion is transmitted to the wavelength conversion module through being reflected by the at least one filter area and the reflection portion in sequence, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion and the reflection portion.

Regarding Claim 14, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the dichroic portion and the reflection portion are separated from each other, and the dichroic portion is located between the reflection portion and the wavelength conversion module, wherein the excitation light beam passing through the dichroic portion passes through the dichroic portion, is reflected by the reflection portion, passes through the dichroic portion again, and is transmitted to the wavelength conversion module in sequence after being reflected by the at least one filter area, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion.
These limitations in combination with the other limitations of claim 14 renders the claim non-obvious over the prior art of record.
Regarding Claim 15, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the at least one filter area comprises a first color filter area and a second color filter area, the illumination system further comprises a first color supplementary light source and a dichroic device, the first color supplementary light source provides a first color light beam; the dichroic device is disposed on the transmission path of the excitation light beam emitted from the excitation light source and on a transmission path of the first color light beam emitted from the first color supplementary light source, and the excitation light beam emitted from the excitation light source and the first color light beam emitted from the first color 
These limitations in combination with the other limitations of claim 15 render the claim non-obvious over the prior art of record.
Regarding Claim 19, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the at least one filter area comprises a first color filter area and a second color filter area, and the illumination system further comprises a first color supplementary light source and a dichroic device, the first color supplementary light source provides a first color light beam; and the dichroic device is disposed on the transmission path of the excitation light beam emitted 
These limitations in combination with the other limitations of claim 19 renders the claim non-obvious over the prior art of record.
The dependent claims, claims 2, 6-8, 10, 12, 16-18 and 20, are likewise allowable by virtue of their dependency upon allowable independent claims.
In regards to claims 1-20, Nishikawa (US 2019/0004409) teaches a projection apparatus (Figure 4; Projection Display Apparatus 101), comprising: 
an illumination system (Figure 4; Light Source Apparatus 111), comprising: 
an excitation light source (Figure 4; Semiconductor Laser 21), adapted to provide an excitation light beam (see Paragraph [0025]); 
a light combining device (Figure 4; Dichroic Mirror 61), disposed on a transmission path of the excitation light beam (Figure 4; Excitation Light E) emitted from the excitation light source (see Figure 4); 
a filter module (Figure 4; Color Filter Wheel 800), disposed on a transmission path of the excitation light beam (Figure 4; Excitation Light E) transmitted from the light combining device (see Figure 4; Paragraph [0104]; wherein it is disclosed that the unconverted excitation light not absorbed in phosphor region 730a reflects from phosphor wheel 700, travels to dichroic mirror 61 and is reflected to filter wheel 800), wherein the filter module (Figure 4; Color Filter Wheel 800) comprises a light passing-through area (Figure 6; Blue Transmissible Region 820d) allowing the excitation light beam (Figure 4; Excitation Light E) to pass through (see Paragraph [0101]) and at least one filter area (Figure 6; Filtering Region 820a) reflecting the excitation light beam (see 
a wavelength conversion module (Figure 4; Phosphor Wheel 700), disposed on a transmission path of the excitation light beam (Figure 4; Excitation Light E) reflected by the at least one filter area (see Figure 4 and Paragraph [0104]), wherein the wavelength conversion module (Figure 4; Phosphor Wheel 700) is adapted to convert the excitation light beam (Figure 4; Excitation Light E) reflected by the at least one filter area (Figure 6; Filtering Region 820a) into a converted light beam (see Paragraph [0104]; wherein the unconverted excitation light is reflected from filtering region 820a back to phosphor region 730a and is converted to yellow fluorescence) and reflect the converted light beam such that the converted light beam is transmitted towards the at least one filter area (see Figure 4 and Paragraph [0095]), and the excitation light beam (Figure 4; Excitation Light E) passing through the light passing-through area (Figure 6; Blue Transmissible Region 820d) and the converted light beam passing through the at least one filter area (Figure 6; Filtering Region 820a) form an illumination light beam (see Figure 4 and Paragraph [0034]);
a light valve (Figure 4; DMD 41), disposed on a transmission path of the illumination light beam and converting the illumination light beam into an image light beam (see Paragraph [0018]); and 
a projection lens (Figure 4; Projection Lens 50), disposed on a transmission path of the image light beam (see Figure 4).
Regarding the limitations of claims 1 and 11, Nishikawa does not expressly disclose that the excitation light beam is transmitted to the wavelength conversion 
Regarding the limitations of claim 3, Nishikawa does not expressly disclose that the dichroic portion and the reflection portion are disposed on the same device, wherein the excitation light beam passing through the dichroic portion is transmitted to the wavelength conversion module through being reflected by the at least one filter area and the reflection portion in sequence, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion and the reflection portion.
Regarding the limitations of claim 4, Nishikawa does not expressly disclose that the dichroic portion and the reflection portion are separated from each other, and the dichroic portion is located between the reflection portion and the wavelength conversion module, wherein the excitation light beam passing through the dichroic portion passes through the dichroic portion, is reflected by the reflection portion, passes through the dichroic portion again, and is then transmitted to the wavelength conversion module in sequence after being reflected by the at least one filter area, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion.
Regarding the limitations of claim 5, Nishikawa does not expressly disclose that the at least one filter area comprises a first color filter area and a second color filter area, and the illumination system further comprises: a first color supplementary light source and a dichroic device, the first color supplementary light source provides a first color light beam; the dichroic device is disposed on the transmission path of the 
Regarding the limitations of claim 9, Nishikawa does not expressly disclose that the at least one filter area comprises a first color filter area and a second color filter area, and the illumination system further comprises a first color supplementary light source and a dichroic device, the first color supplementary light source provides a first 
Regarding the limitations of claim 13, Nishikawa does not expressly disclose that the dichroic portion and the reflection portion are disposed on the same device, wherein the excitation light beam passing through the dichroic portion is transmitted to the wavelength conversion module through being reflected by the at least one filter area and the reflection portion in sequence, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion and the reflection portion.
Regarding the limitations of claim 14, Nishikawa does not expressly disclose that the dichroic portion and the reflection portion are separated from each other, and the dichroic portion is located between the reflection portion and the wavelength conversion module, wherein the excitation light beam passing through the dichroic portion passes through the dichroic portion, is reflected by the reflection portion, passes through the dichroic portion again, and is transmitted to the wavelength conversion module in sequence after being reflected by the at least one filter area, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion.
Regarding the limitations of claim 15, Nishikawa does not expressly disclose that the at least one filter area comprises a first color filter area and a second color filter area, the illumination system further comprises a first color supplementary light source and a dichroic device, the first color supplementary light source provides a first color 
Regarding the limitations of claim 19, Nishikawa does not expressly disclose that the at least one filter area comprises a first color filter area and a second color filter area, and the illumination system further comprises a first color supplementary light 
In regards to claims 1-20, Miyazaki (US 2019/0101813) discloses a projection apparatus (Figure 6), comprising: 
an illumination system (Figure 6), comprising: 
an excitation light source (Figure 6; Blue Laser Diodes 71), adapted to provide an excitation light beam (see Paragraph [0101]); 
a light combining device (Figure 6; First Divided Dichroic Mirror 78), disposed on a transmission path of the excitation light beam (Figure 6; Excitation Light EL) emitted from the excitation light source (see Figure 6); 
a filter module (Figure 6; Second Divided Dichroic Mirror 148), disposed on a transmission path of the excitation light beam transmitted from the light combining device (see Figure 6; Paragraphs [0057] and [0063]; wherein it is disclosed that excitation light emitted from excitation light shining device 70 is incident on the green luminescent material of fluorescent light emitting zone 103 to create green fluorescent light and that residual excitation light EL1 is contained in light having a wavelength in the green wavelength range), wherein the filter module (Figure 6; Second Divided Dichroic Mirror 148) comprises a light passing-through area (Figure 4B; Fourth Zone 148b) allowing the excitation light beam to pass through (see Paragraph [0111]) and at least one filter area (Figure 4B; Third Zone 148a) reflecting the excitation light beam (see Paragraph [0111]; wherein it is disclosed that the third zone 148a reflects light 
a wavelength conversion module (Figure 6; Luminescent Plate Device 100), adapted to convert the excitation light beam (Figure 6; Residual Excitation Light EL/EL1) into a converted light beam and reflect the converted light beam such that the converted light beam is transmitted towards the at least one filter area (see Figure 6 and Paragraphs [0063]), and the excitation light beam passing through the light passing-through area (Figure 4B; Fourth Zone 148b) and the converted light beam passing through the at least one filter area (Figure 4B; Third Zone 148a) form an illumination light beam (see Figure 6; Paragraph [0061]); 
a light valve (Figure 3; Display Device 51), disposed on a transmission path of the illumination light beam and converting the illumination light beam into an image light beam (see Paragraph [0040]); and 
a projection lens (Figure 3; Lens Group 235), disposed on a transmission path of the image light beam (see Figure 3).
Regarding the limitations of claims 1 and 11, Miyazaki does not expressly disclose that the wavelength conversion module is disposed on a transmission path of the excitation light beam reflected by the at least one filter area, wherein the excitation light beam is transmitted to the wavelength conversion module via the light combining device only after being reflected by the at least one filter area of the filter module, the wavelength conversion module is adapted to convert the excitation light beam reflected by the at least one filter area into a converted light beam and reflect the converted light beam such that the converted light beam is transmitted towards the at least one filter 
Regarding the limitations of claim 3, Miyazaki does not expressly disclose that the dichroic portion and the reflection portion are disposed on the same device, wherein the excitation light beam passing through the dichroic portion is transmitted to the wavelength conversion module through being reflected by the at least one filter area and the reflection portion in sequence, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion and the reflection portion.
Regarding the limitations of claim 4, Miyazaki does not expressly disclose that the dichroic portion and the reflection portion are separated from each other, and the dichroic portion is located between the reflection portion and the wavelength conversion module, wherein the excitation light beam passing through the dichroic portion passes through the dichroic portion, is reflected by the reflection portion, passes through the dichroic portion again, and is then transmitted to the wavelength conversion module in sequence after being reflected by the at least one filter area, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion.
Regarding the limitations of claim 5, Miyazaki does not expressly disclose that the at least one filter area comprises a first color filter area and a second color filter area, and the illumination system further comprises: a first color supplementary light source and a dichroic device, the first color supplementary light source provides a first 
Regarding the limitations of claim 9, Miyazaki does not expressly disclose that the at least one filter area comprises a first color filter area and a second color filter area, and the illumination system further comprises a first color supplementary light 
Regarding the limitations of claim 13, Miyazaki does not expressly disclose that the dichroic portion and the reflection portion are disposed on the same device, wherein the excitation light beam passing through the dichroic portion is transmitted to the wavelength conversion module through being reflected by the at least one filter area and the reflection portion in sequence, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion and the reflection portion.
Regarding the limitations of claim 14, Miyazaki does not expressly disclose that the dichroic portion and the reflection portion are separated from each other, and the dichroic portion is located between the reflection portion and the wavelength conversion module, wherein the excitation light beam passing through the dichroic portion passes through the dichroic portion, is reflected by the reflection portion, passes through the dichroic portion again, and is transmitted to the wavelength conversion module in sequence after being reflected by the at least one filter area, and the converted light beam reflected by the wavelength conversion module is transmitted towards the filter module through being reflected by the dichroic portion.
Regarding the limitations of claim 15, Miyazaki does not expressly disclose that the at least one filter area comprises a first color filter area and a second color filter area, the illumination system further comprises a first color supplementary light source 
Regarding the limitations of claim 19, Miyazaki does not expressly disclose that the at least one filter area comprises a first color filter area and a second color filter 
The dependent claims, claims 2, 7, 8, 10, 12, 16-18 and 20, are likewise allowable by virtue of their dependency upon allowable independent claims as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882